Case 1:04-cr-00100-JJM-LDA Document 123 Filed 02/05/19 Page 1 of 1 PageID #: 1130
 First Step Act of 2018 (Dec. 21, 2018), Application of Fair Sentencing Act




                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        District of Rhode Island
 United States of America                                          )
 v.                                                                )          Case No. 1:04CR100-01-JJM
 JOEL FRANCISCO                                                    )          USM No. 05523-070



          Order for Sentence Reduction Pursuant to Section 404 of the First Step Act of 2018

 Upon motion of ✔ the defendant the Director of the Bureau of Prisons          the Court for a
 reduction in the term of imprisonment imposed based on the statutory penalties for which were
 modified by sections 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat.
 2372), as if sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time defendant’s
 offense was committed. Having considered such motion, and taking into account the Fair Sentencing
 Act of 2010, to the extent that they are applicable,

 IT IS ORDERED that the motion is:
     DENIED. ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as
 reflected in the last judgment issued) of LIFE         is reduced to TIME SERVED .

 I. COURT DETERMINATION OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018:
 Previous Sentence Imposed: LIFE                   Amended Sentence: TIME SERVED
 Previous Supervised Release Term Imposed: 8 years Amended Supervised Release Term: 8 years


 II. SENTENCE RELATIVE TO AMENDED TERMS:
   ✔ The reduced sentence is within the terms of the Fair Sentencing Act of 2010.

     Conditions of release set forth in judgment are to remain in effect.
   ✔
     Conditions of release set forth in judgment are to remain in effect, with the following modifications:
          1.   The defendant shall participate in a program of substance abuse treatment (inpatient or outpatient), as
               directed and approved by the Probation Office.

          2.   The defendant shall participate in a program of substance abuse testing (up to 72 drug tests per year) as
               directed and approved by the Probation Office.

          3.   The defendant shall contribute to the cost of all ordered treatment and testing based on ability to pay as
               determined by the probation officer.

          4.   The defendant shall reside at a Residential Re-entry Center, preferably the Houston House in Pawtucket,
               RI, for a period of up to 120 months or until such time as a release plan can be approved by the
               Probation Office.


 Except as provided above, all provisions of the judgment dated                        09/21/2005    shall remain in effect.

 IT IS SO ORDERED.
 Order Date: 2/5/2019                                                               /s/ John J. McConnell, Jr.
                                                                                    Judge’s Signature
